       Case 21-03330                 Doc 15          Filed 06/17/21 Entered 06/17/21 23:19:45                       Desc Imaged
                                                    Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1
                       Mutaz Abdullah                                              Social Security number or ITIN   xxx−xx−2084
                                                                                   EIN _ _−_ _ _ _ _ _ _
                       First Name   Middle Name   Last Name

Debtor 2                                                                           Social Security number or ITIN _ _ _ _
                       First Name     Middle Name     Last Name
(Spouse, if filing)                                                                EIN _ _−_ _ _ _ _ _ _

United States Bankruptcy Court       Northern District of Illinois

Case number:          21−03330


Order of Discharge                                                                                                                12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

             Mutaz Abdullah


             June 15, 2021                                                 For the court: Jeffrey P. Allsteadt, Clerk
                                                                                          United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                            This order does not prevent debtors from paying
and it does not determine how much money, if                              any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                      debts according to the reaffirmation agreement.
                                                                          11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                 Most debts are discharged
attempt to collect a discharged debt from the                             Most debts are covered by the discharge, but not
debtors personally. For example, creditors                                all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                           personal liability for debts owed before the
or otherwise try to collect from the debtors                              debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                          Also, if this case began under a different chapter
in any attempt to collect the debt personally.                            of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                          to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                               are discharged.

However, a creditor with a lien may enforce a                             In a case involving community property: Special
claim against the debtors' property subject to that                       rules protect certain community property owned
lien unless the lien was avoided or eliminated.                           by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                             not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                       For more information, see page 2 >




Official Form 318                                             Order of Discharge                                     page 1
    Case 21-03330         Doc 15     Filed 06/17/21 Entered 06/17/21 23:19:45           Desc Imaged
                                    Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
           Case 21-03330                Doc 15          Filed 06/17/21 Entered 06/17/21 23:19:45                                     Desc Imaged
                                                       Certificate of Notice Page 3 of 4
                                                              United States Bankruptcy Court
                                                               Northern District of Illinois
In re:                                                                                                                 Case No. 21-03330-DLT
Mutaz Abdullah                                                                                                         Chapter 7
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0752-1                                                  User: admin                                                                 Page 1 of 2
Date Rcvd: Jun 15, 2021                                               Form ID: 318                                                              Total Noticed: 17
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Jun 17, 2021:
Recip ID                 Recipient Name and Address
db                     + Mutaz Abdullah, 10830 Green Manor Ct., Orland Park, IL 60467-9426
29279011               + Associated Bank, Attn: Bankruptcy Dept./Mail Stop 7712, 1305 Main St, Stevenspoint, WI 54481-2898
29279013               + Beermann LLP, 161 N. Clark St., Ste. 3000, Chicago, IL 60601-3346
29279019                 City of Chicago, Department of Finance, PO Box 88292, Chicago, IL 60680-1292
29279021               + Rayah Abdullah, 2366 N. Seeley Ave. Apt. 1s, Chicago, IL 60647-2050
29279022               + Reveliotis Law, P.C., 1030 Higgins Rd, Ste. 101, Park Ridge, IL 60068-5761

TOTAL: 6

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
tr                     + EDI: QCLSTEEGE.COM
                                                                                        Jun 16 2021 02:33:00      Catherine L. Steege, ESQ, Jenner & Block, 353 N.
                                                                                                                  Clark Street, Chicago, IL 60654-5474
29279009               + EDI: AMEREXPR.COM
                                                                                        Jun 16 2021 02:33:00      Amex, Correspondence/Bankruptcy, Po Box
                                                                                                                  981540, El Paso, TX 79998-1540
29279010                  EDI: AMEREXPR.COM
                                                                                        Jun 16 2021 02:33:00      Amex, PO Box 0001, Los Angeles, CA
                                                                                                                  90096-8000
29279014                  EDI: BMW.COM
                                                                                        Jun 16 2021 02:33:00      BMW Financial Services, PO Box 3607, Dublin,
                                                                                                                  OH 43016-0305
29285575               + EDI: AISACG.COM
                                                                                        Jun 16 2021 02:33:00      BMW Financial Services NA, LLC, AIS Portfolio
                                                                                                                  Services, LP, 4515 N Santa Fe Ave. Dept. APS,
                                                                                                                  Oklahoma City, OK 73118-7901
29279012               + Email/Text: marilyn.gonzalez@popular.com
                                                                                        Jun 15 2021 22:58:00      Banco Popular de Puerto Rico, Attn: Bankruptcy,
                                                                                                                  Po Box 362708, San Juan, PR 00936-2708
29279016                  EDI: CITICORP.COM
                                                                                        Jun 16 2021 02:33:00      Citi, PO Box 6004, Sioux Falls, SD 57117-6004
29279017               + EDI: CITICORP.COM
                                                                                        Jun 16 2021 02:33:00      Citibank, Citicorp Credit Srvs/Centralized Bk dept,
                                                                                                                  Po Box 790034, St Louis, MO 63179-0034
29279018               + EDI: CITICORP.COM
                                                                                        Jun 16 2021 02:33:00      Citibank/Best Buy, Citicorp Credit
                                                                                                                  Srvs/Centralized Bk dept, Po Box 790034, St
                                                                                                                  Louis, MO 63179-0034
29279020                  EDI: IRS.COM
                                                                                        Jun 16 2021 02:33:00      Internal Revenue Service, Centralized Insolvency
                                                                                                                  Operations, P.O. Box 7346, Philadelphia, PA
                                                                                                                  19101-7346
29279015                  EDI: JPMORGANCHASE
                                                                                        Jun 16 2021 02:33:00      Chase Card Services, Attn: Bankruptcy, Po Box
                                                                                                                  15298, Wilmington, DE 19850

TOTAL: 11


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
           Case 21-03330              Doc 15         Filed 06/17/21 Entered 06/17/21 23:19:45                               Desc Imaged
                                                    Certificate of Notice Page 4 of 4
District/off: 0752-1                                               User: admin                                                           Page 2 of 2
Date Rcvd: Jun 15, 2021                                            Form ID: 318                                                        Total Noticed: 17
Recip ID          Bypass Reason Name and Address
29285576          *+            BMW Financial Services NA, LLC, AIS Portfolio Services, LP, 4515 N Santa Fe Ave. Dept. APS, Oklahoma City, OK
                                73118-7901

TOTAL: 0 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                   NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Jun 17, 2021                                        Signature:          /s/Joseph Speetjens




                                 CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on June 15, 2021 at the address(es) listed below:
Name                             Email Address
Catherine L. Steege, ESQ
                                 csteege@jenner.com csteege@ecf.axosfs.com

David P Lloyd
                                 on behalf of Debtor 1 Mutaz Abdullah courtdocs@davidlloydlaw.com

Patrick S Layng
                                 USTPRegion11.ES.ECF@usdoj.gov


TOTAL: 3
